          1   Rob Hennig (State Bar No. 174646)
              Brandon Ruiz (State Bar No. 264603)
          2   Sam Brown (State Bar No. 308558)
              Hennig Ruiz & Singh
          3   3600 Wilshire Blvd., Suite 1908
              Los Angeles, CA 90010
          4   Telephone: (213) 310-8301
              Fax: (213) 310-8302
          5
              Attorneys for Plaintiff BARTHOLOMEW POWELL
          6

          7                            UNITED STATES DISTRICT COURT
          8                      NORTHERN DISTRICT OF CALIFORNIA
          9

         10   BARTHOLOMEW POWELL, an                         Case No. 4:18:cv-05117-HSG
              individual,
         11
                          Plaintiff,                         ORDER GRANTING PLAINTIFF’S
         12                                                  MOTION TO APPEAR BY
                    vs.                                      TELEPHONE
         13
              STERICYCLE, INC., a Delaware
         14   corporation; STERICYCLE                        Case Management Conference:
              SPECIALTY WASTE SOLUTIONS,                     Date: March 12, 2019
         15   INC., a Delaware corporation;                  Time: 2:00 p.m.
              STERICYCLE ENVIRONMENTAL                       Crtrm: 2
         16   SOLUTIONS, INC., a Delaware
              corporation; and DOES 1 through 30,
         17   inclusive,
         18               Defendants.
         19

         20         It is hereby Ordered that Sam Brown, attorney for Plaintiff may appear via
         21
              telephone for the Further Case Management Conference currently set for March 12,
         22

         23   2019 at 2 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make
         24
              arrangements for the telephonic appearance.
         25

         26
                    Date: February 20, 2019            ______________________________
         27                                            The Hon. Haywood S. Gilliam, Jr.
         28
HENNIG                                                      1
RUIZ &                           ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE
SINGH
